Case: 2:18-cv-01060-EAS-EPD Doc #: 155 Filed: 08/23/21 Page: 1 of 1 PAGEID #: 4878




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEARREA KING,
                                                 Case No. 2:18-cv-1060
              Plaintiff,                         JUDGE EDMUND A. SARGUS, JR.
                                                 Magistrate Elizabeth A. Preston Deavers
       v.

CITY OF COLUMBUS, et al,

              Defendants.
                                           ORDER

       This matter is before the Court on Plaintiff’s Motion for Certification of Interlocutory

Appeal. (ECF No. 154). Defendant is DIRECTED to file any response by August 30, 2021, seven

days of the date of this Order. Plaintiff is DIRECTED to file any reply by seven days of the date

that Defendant responds.

       IT IS SO ORDERED.

8/23/2021                                           s/Edmund A. Sargus, Jr.
DATED                                               EDMUND A. SARGUS, JR.
                                                    UNITED STATES DISTRICT JUDGE
